            Case 1:20-cv-01719-KBJ Document 28-2 Filed 01/21/21 Page 1 of 1


                                               Table of Contents
Exhibit                                                Document
  1     Declaration of Dr. Stephanie Cellini, George Washington University
        Declaration of José Luis Cruz, Executive Vice Chancellor and University Provost, City University of
  2     New York

  3     Declaration of Ryan T. Dulude, Director of Financial Aid at the Community College of Vermont
  4     Declaration of James Malatras, Chancellor, State University of New York
        Declaration of Tammi Oyadomari‐Chun, Interim Associate Vice President for Academic Affairs,
  5     University of Hawai‘i Community Colleges

  6     Declaration Tom Sannicandro, Director, Massachusetts Association of Community Colleges
  7     Declaration of Brian Durham, Executive Director, Illinois Community College Board
  8     Declaration of Steven M. Rose, President, Passaic County Community College

  9     Declaration of Marc Saavedra, Executive Director, New Mexico Council of University Presidents
  10    Declaration of Kevin M. Alexander, Student
  11    Declaration of Shannon Bailey, Student
  12    Declaration of Cortne Green, Student
  13    Declaration of C'iana Ford, Student
  14    Declaration of Anne Mirsa Miller, Student
  15    Declaration of Marvin Romero, Student
  16    Declaration of Melissa Rosenwald, Student
  17    Declaration of Brandon Schwarm, Student
  18    Declaration of Rebecca Tibbits, Student
        Declaration of Patrick B. Crane, Director of the Office of Community Colleges and Workforce
  19    Development, State of Oregon’s Higher Education Coordinating Commission
        Declaration of Patricia A. Landis, Director of the Bureau of Postsecondary and Adult Education,
  20    Pennsylvania Department of Education
  21    Declaration of Ginger Ostro, Executive Director, Illinois Board of Higher Education

  22    Declaration of Paul R. Rodríguez, Acting Director, New Jersey Division of Consumer Affairs
        Declaration of Elizabeth Talbot, Manager of Institutional Registration and Licensing at the Minnesota
  23    Office of Higher Education
        Declaration of Dr. Joseph G. DeFilippo, Director of Academic Affairs, State Council of Higher
  24    Education for Virginia
        Declaration of David J. Socolow, Executive Director, New Jersey Higher Education Student Assistance
  25    Authority

  26    Declaration of Erik Zarnkiow, Executive Director, Illinois Student Assistance Commission
